Title: Thomas Jefferson to George Hay, 30 September 1812
From: Jefferson, Thomas
To: Hay, George


          Dear Sir Monticello Sep. 30. 12.
          The inclosed letter I presume is from the Commissioners for taking depositions in my suit with Scott, and I expect it covers mr Steptoe’s deposition, and an original reciept of the purchase money of the land, signed by Stith.  Steptoe’s deposition is to account for shew the state of the papers in his office when he came into it, and to account probably for the disappearance of the original entry. this compleats all the evidence I propose to offer (with the papers I delivered you at Colo Monroe’s.  these were a copy of my answer for the use of counsel, Scott’s letter & some other exhibits, Martin’s Griffin’s and Whittington’s depositions );  and I have only to add my earnest request to yourself & mr Wirt that you will be so good as to force it to a final hearing as early as possible, that I may redeem my self with Harrison the other def. to whom I sold the land, and whose original answer was one of the papers I delivered you, which was to be filed in court. it is perfectly understood in Scott’s neighborhood that he wishes to prevent it’s ever coming to a hearing by every delay he can practice. I understood from him he had no depositions to take. Accept the assurance of my great esteem & respect 
          
            Th:
            Jefferson
        